Citation Nr: 0823335	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the legs and feet, claimed as due to exposure 
to Agent Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to Agent 
Orange or to Ionizing Radiation.



ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is veteran who served on active duty from March 
1954 to July 1958 and from October 1958 to July 1974.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Waco RO.  
In October 2006, a hearing was held before a Decision Review 
Officer (DRO); a transcript of the hearing is associated with 
the claims file.  At the hearing, the veteran withdrew his 
appeal seeking a compensable rating for bilateral hearing 
loss.  Consequently, that matter is not before the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange; it is not shown that he was 
exposed to ionizing radiation. 

2.  The veteran's peripheral neuropathy is not shown to be 
acute or subacute peripheral neuropathy; was not manifested 
in service or in his first postservice year; and is not shown 
to be related to his service, to include as due to exposure 
to Agent Orange therein.

3.  The veteran's COPD was not manifested in service, and is 
not shown to be related to his service, to include as due to 
exposure to Agent Orange therein.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Service connection for COPD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

An October 2005 letter (prior to the RO's initial 
adjudication of these claims) informed the veteran of 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  An April 2006 letter notified him of disability 
ratings and effective dates of awards.  As this decision does 
not address any effective date or disability rating matters, 
the veteran is not prejudiced by any timing defect as to such 
notice.

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  While 
the veteran was not afforded examinations as to these service 
connection claims, the Board concludes that a VA examination 
is not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court explained its interpretation of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) establishes that the veteran suffered an 
event, injury, or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.

Here, there is no postservice evidence of either disability 
until years after service and no competent evidence that 
suggests there may be a nexus between either claimed 
disability and the veteran's service (including Agent Orange 
exposure therein).  [Notably, it has been established that 
the veteran was not exposed to ionizing radiation in 
service.]  Consequently, examinations for medical nexus 
opinions are not necessary.  38 C.F.R. § 3.159(c)(4); Duenas 
v. Principi, 18 Vet. App. 512 (2004).  VA's duty to assist is 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service personnel records show the veteran served in Vietnam 
from July 1968 to July 1969.  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, are 
presumed to have been exposed to an herbicide agent therein, 
unless there is affirmative evidence of non-exposure.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease manifested to a 
degree of 10 percent or more the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. §§ 1112, 
1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


III. Analysis

a. Peripheral Neuropathy

The veteran's SMRs contain no mention of complaints, 
findings, or diagnosis of peripheral neuropathy.  While April 
and September 1957 examination and medical history reports 
note the veteran's complaints of leg cramps after exercise, 
for which he did not seek treatment, peripheral neuropathy 
was not noted.

An October 1999 VA record is the earliest postservice 
evidence of lower extremity peripheral neuropathy problems.  
At that time, the veteran complained of numbness and pain in 
the lower extremities.  On November 1999 neurological 
consultation, he reported he developed lower extremity 
numbness over the past few years.  He also reported a burning 
sensation and a hypersensitivity to sharp objects.  It was 
noted that he was not a known diabetic.  The assessment was 
that he appeared to have a mild peripheral neuropathy.  The 
veteran indicated that his mother had complete loss of 
sensation in her feet by the time she was 80.  The physician 
opined that there may be a hereditary component to the 
veteran's peripheral neuropathy.  

May 2002 plethysmography revealed that the veteran had mild 
occlusal disease affecting both anterior tibial vessels of 
the right and left legs.  Subsequent treatment records note 
complaints of pain, burning, and decreased sensation in his 
legs and feet.

At an October 2006 DRO hearing, the veteran testified that he 
first noticed neuropathy 20 years prior.  He and his wife 
believed that his feet began to deteriorate from walking on 
cement in a hanger for 20 years.  He also stated that he was 
knocked around a bit on aircraft.  He did not have any 
outright injuries to his legs in service. 

A March 2007 VA treatment record notes that the veteran had 
neuropathy from the knees down.  

The veteran has alleged that the problems with his legs and 
feet are related to walking on hard surfaces in service for 
many years.  There is no evidence that his peripheral 
neuropathy was manifested in service or in his first 
postservice year.  By his own report, he did not begin to 
experience symptoms of the disability until the 1980s.  
Consequently service connection for such disability on he 
basis that it became manifest in service and persisted or on 
a presumptive basis as a chronic disease under 38 U.S.C.A. 
§ 1112 (to the extent that it may be due to organic disease 
of the nervous system, as the etiology of the disability is 
not definitely known) is not warranted.  

Regarding presumptive service connection for the peripheral 
neuropathy as due to Agent Orange exposure, it is noteworthy 
that only a specific type of neuropathy, acute or subacute, 
is enumerated among the disabilities which may be service 
connected as due to Agent Orange exposure under 38 U.S.C.A. 
§ 1116.  See 38 C.F.R. § 3.309(e).  The term acute and 
subacute peripheral neuropathy is defined by regulation, and 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e0, Note 2.  Inasmuch as the veteran's 
peripheral neuropathy did not appear within weeks or months 
of exposure to Agent Orange, and has not resolved, it does 
not fall within the regulatory definition.  Consequently, the 
veteran's peripheral neuropathy does not fall within the 
purview of 38 U.S.C.A. § 1116, and presumptive service 
connection under those provisions is not warranted.  

Service connection for the veteran's peripheral neuropathy 
may still be established by competent (medical) evidence of a 
nexus between the veteran's disability and service.  However, 
there is no such evidence of record.  The only physician that 
even addressed the etiology of the veteran's peripheral 
neuropathy indicated that it was possibly hereditary.  It is 
noteworthy that the earliest evidence of peripheral 
neuropathy was in 1999.  Such a long interval between service 
and the initial postservice clinical manifestation of the 
disability for which service connection is sought (more than 
25 years) is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  

Because the veteran is a layperson, his own belief that his 
peripheral neuropathy is related to service is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In light of the foregoing, the preponderance of the evidence 
is against this claim.  Accordingly, it must be denied.

b. COPD

The veteran's SMRs are silent for pulmonary complaints, 
findings, or diagnosis.  His DD Form 1141, Record of Exposure 
to Ionizing Radiation, does not reflect any such exposure.  

April 1999 chest X-rays of the veteran revealed his lungs 
were clear, with no abnormalities found.  May 2001 VA 
pulmonary function studies (PFTs) revealed abnormal findings; 
there was mild to moderate airflow limitation with 
significant improvement after bronchodilators.  An October 
2002 record noted his complaints of shortness of breath with 
exertion and activity.  A physician noted that PFTs showed 
definite COPD.  Subsequent records note similar complaints 
and findings.  An October 2006 pulmonary consultation found 
that the veteran had COPD and a 40 year history of cigarette 
smoking; he stopped smoking eight years prior.  PFTs revealed 
mild chronic interstitial scarring in the lung bases, 
possibly due to chronic bronchitis.  No acute infiltrates 
were seen.  

In October 2006, the veteran testified that he began to smoke 
in service and that he continued to smoke for 40 years until 
he quit.  He understood that disability due to cigarette 
smoking was not considered service-connected.  He stated that 
COPD was not diagnosed until many years after service.  

The evidence of record clearly establishes that the veteran 
has COPD.  It is also shown that the veteran served in 
Vietnam (and presumably was exposed to Agent Orange).  
However, COPD is not one of the enumerated diseases listed in 
38 C.F.R. § 3.309(e) that is presumed related to Agent Orange 
exposure.  Consequently, it does not fall within the purview 
of 38 U.S.C.A. § 1116. 
Inasmuch as the evidence of record does show that the veteran 
had any exposure to ionizing radiation in service, the 
presumptive provisions for establishing service connection 
based on such exposure (38 U.S.C.A. § 1112(c)) are not for 
application.  

There is no competent (medical) evidence that even suggests 
that the veteran's pulmonary disability may be related to 
service or Agent Orange exposure therein.  Notably, the 
lengthy time interval between service and the initial 
postservice clinical manifestation of the veteran's COPD 
(more than 25 years) is, of itself, a factor weighing against 
a finding of service connection.  See Maxson, supra.  

Finally, it is noteworthy that the veteran alleges his COPD 
is related to exposure to ionizing radiation in 1967 through 
the Spectrometric Oil Analysis lab (he was given a form to 
complete and return to the RO to obtain more information 
about this claimed exposure, but did not respond).  At any 
rate such activity is not a "radiation-risk" activity as 
defined in 38 C.F.R. § 3.309(d)(3)(ii), and the veteran may 
not be deemed a "radiation-exposed veteran" as defined by 
38 C.F.R. § 3.309(d)(3)(i).  Furthermore, COPD is not listed 
among those subject to presumptive service connection for a 
"radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(2), 
and it is not listed as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  And finally, there is no competent (medical) 
evidence that the veteran's COPD might be ionizing radiation 
exposure related.  Consequently, the presumptive provisions 
of 38 C.F.R. § 3.309(d)(2) and special development procedures 
of 38 C.F.R. § 3.311 do not apply.  

In short, the record does not include any competent evidence 
of a possible nexus between the veteran's COPD and his 
service.  Because he is a layperson, his own opinion in the 
matter is not competent evidence.  In light of the foregoing, 
the preponderance of the evidence is against this claim, and 
service connection for COPD must be denied.  





ORDER

Service connection for peripheral neuropathy is denied.

Service connection for COPD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


